                                                                       cl
                                                                        -Enrs OFFICE U.S.DIST.Cœ r
                                                                             AT RG NOKE,VA
                                                                                   FILED

                    IN TH E UN ITED STATESD ISTRICT COU RT                     JUL 2! 2219
                   FO R TH E W E STERN D ISTRICT O F W RG IN IA              Juu , UDLEM cuEnx
                                 DANWLLEDIWSION                          BY;     Y
U N ITE D STATE S O F AM ERICA,
                                                   Case N o.:4:18-cr-00012
V.



DA SIJAW N RO M EER AN TH ON Y,
eta1.,
                                                   By:' M ichaelF.U rbansld
         D efendants.                              ChiefUnited StatesDistrictJudge
                                         O RD E R

         This m atter com es before this coutt on the United States' m otion to consolidate

hearingsthatweretobeheldonJune7,2019.ECF No.344.Asthisissuewasdealtwith and
thehearing in question haspassed,thism otion isD EN IE D as m oot.

         Itisso O RDE RED .

                                          sntezed,oo - w g -uo l%
                                4 /* % J g. fA.AZA'
                                            .
                                                  .
                                          M icha     .U tbansld
                                           b ' d StatesDistzictludge
